Citation Nr: 1041879	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a stomach disorder with 
loss of appetite, to include as secondary to treatment medication 
for left ankle traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1987 to November 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

There is no competent or credible evidence of a nexus between any 
stomach disorder to include functional bowel disorder, irritable 
bowel syndrome, and gastroesophageal reflux disease and service.


CONCLUSION OF LAW

A stomach disorder was not incurred or aggravated during active 
service, and such a disorder was not caused and is not aggravated 
by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in a correspondence dated October 2005 
and July 2006 of the information and evidence needed to 
substantiate and complete his claim, to include information 
regarding how disability evaluations and effective dates are 
assigned.  While the Veteran did not receive full notice prior to 
the initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication of 
the claim.  The claim was readjudicated in the March 2009 
supplemental statement of the case.  Hence, any timing error has 
been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

VA did not provide the Veteran with an examination in connection 
with his claim.  The Board finds that an examination was not 
warranted to decide the merits of this claim.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, however, the evidence of record is sufficient to decide the 
claim of entitlement to service connection for a stomach 
disorder.

The Veteran's service treatment records do not show a diagnosis 
of any stomach disorder and the competent medical evidence of 
record does not show that a stomach disorder is related to either 
active service, or a service-connected left ankle disability.  In 
light of the lack of competent medical evidence showing that the 
stomach disorder or signs and symptoms of any stomach disability 
may be associated with either active service or a service 
connected disorder, there is no duty that VA to provide an 
examination or obtain an opinion in connection with this claim.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of the claim.  There is no 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this adjudication.  
Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by a Veteran or obtained 
on his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish entitlement to direct service connection 
for a disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)). 

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, 
including a gastric or duodenal ulcer if such a disorder was 
manifested to a compensable degree within one year after 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310.

In a claim of entitlement to secondary service connection for a 
diagnosis clearly separate from the service-connected disorder, 
the veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service connection 
is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102.

Analysis

Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for any stomach 
disorder, to include an ulcer.  Significantly, it is not 
contended or otherwise shown that the Veteran had any stomach 
disorder during his active service or until many years after 
separation from service.  As such, there is neither a direct nor 
a presumptive basis for granting service connection for a stomach 
disorder to include an ulcer.

Rather, the Veteran contends that he has a stomach disorder that 
includes loss of appetite which is related to medication that was 
prescribed to treat traumatic arthritis of the left ankle.  

Service connection is in effect for traumatic arthritis of the 
left ankle.  Throughout the appellate term the appellant has 
received treatment for a stomach disorder to include care for a 
functional bowel disorder, irritable bowel syndrome, and 
gastroesophageal reflux disease.  Hence, the sole question that 
remains is whether any stomach disorder developed as a result of 
or was aggravated by medication prescribed for traumatic 
arthritis of the left ankle.

April 2006 VA treatment records reveal that the Veteran 
complained of abdominal bloating with alternating diarrhea and 
constipation since July 2005.  The Veteran stated that he 
developed the symptoms after receiving an injection for his foot.  
He denied having any similar symptoms prior to that time.  The 
examiner noted that the Veteran claimed to experience the 
additional symptoms of weight loss, early satiety, nausea, and 
food intolerances.  

In May 2006, the Veteran underwent an esophagogastroduodenoscopy 
(EGD) in order to determine the cause of his symptoms.  The 
procedure revealed normal findings save for non-specific antral 
erythema.  The Veteran was seen for a follow up in June 2006 
where the doctor reported that his symptoms were consistent with 
functional bowel disorder.  No opinion linking any stomach 
disorder to service or a service connected disorder was provided.

After review of the evidentiary record, the Board finds that 
service connection is not warranted for a stomach disorder as 
secondary to medication prescribed for traumatic arthritis of the 
left ankle.  

There is no competent evidence to support a finding that the 
Veteran's stomach condition manifested as a functional bowel 
disorder, irritable bowel syndrome, and gastroesophageal reflux 
disease is related to the medication prescribed for his traumatic 
arthritis of the left ankle.  

An April 2006 VA gastroenterology consult noted that the Veteran 
reported to have developed his stomach symptoms following receipt 
of medication for his foot in July 2005.  The April 2006 
examiner, however, did not offer an opinion addressing any 
connection between any stomach disorder and medication prescribed 
for traumatic arthritis of the left ankle.  The Veteran's EGD 
revealed the nature of his stomach disorder, but revealed no 
connection between any medication he was taking and any stomach 
disorder.  Indeed, the examination result was normal.  

No available medical record reveals or suggests a causal 
association between the Veteran's stomach disorders and any 
prescribed medication for arthritis of the left ankle.  Thus, the 
Board finds the preponderance of the evidence is against the 
claim.  38 C.F.R. §§ 3.303, 3.310.

Currently, the only evidence of record supporting the claim that 
stomach disorders are due to service, to include the medication 
prescribed for service-connected traumatic left ankle arthritis, 
are the statements of the Veteran.  His lay opinion does not 
constitute competent medical evidence and lacks probative value.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

Although the Veteran's complaints of stomach problems are 
credible, whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
Here, the Veteran is a layperson, not a medical professional, and 
thus he is not competent to provide an opinion addressing whether 
any stomach disorder to include gastroesophageal reflux disease, 
a functional bowel disorder, or an irritable bowel disorder is 
related to medication used to treat a left ankle disability.  

There is competent evidence that the Veteran now has a stomach 
disorder; however, without competent evidence linking any stomach 
disorder to either service or a left ankle disability, the 
benefit sought on appeal cannot be granted.

The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a stomach disorder, 
manifested as functional bowel disorder, irritable bowel 
syndrome, and gastroesophageal reflux disease, to include as 
secondary to treatment medication for traumatic arthritis of the 
left ankle is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


